            Case 2:20-cv-00511-RFB-DJA Document 40 Filed 02/24/21 Page 1 of 1



 1   DANIEL KAHN
     Acting Chief
 2

 3   THOMAS J. TYNAN
     VA Bar No. 77420 (pro hac vice)
 4   Trial Attorney
     Criminal Division, Fraud Section
 5   United States Department of Justice
     1400 New York Ave., N.W.
 6   Washington, D.C. 20005
     Telephone: (202) 768-1136
 7   Email: Thomas.Tynan@usdoj.gov
 8                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 9

10   SECURITIES             AND           EXCHANGE          Case   No.    2:20-cv-00511-RFB-DJA
     COMMISSION,
                                                           __________ ORDER
                                                          [PROPOSED]
11

12                          Plaintiff,

13                   v.

14   BRADLEY C. REIFLER, et al.,

15                          Defendants.

16

17           Uupon consideratio
                            n of the Government’s Unopposed Motion to Intervene and to Stay
18   Proceedings, (ECF NO. 39), it is hereby ORDERED that:
19

20          1.      The Motion is GRANTED. (ECF No. 39)

21          2.      The Government is permitted to INTERVENE in the above-captioned action.

22          3.      These proceedings are STAYED until the resolution of the criminal case in the

23   Middle District of North Carolina (U.S. v Reifler, 20-cr-00512), including all appeals, or until

24   further order of this Court.

25           IT IS SO ORDERED this 24th day of February, 2021.

26
                                           __________________________________________
27                                         THE HONORABLE RICHARD F. BOULWARE
                                           UNITED STATES DISTRICT JUDGE
28
